Exhibit 10.2

July 31, 2013

Mr. Scott Ross

AP Carib Holdings, Ltd.

c/o Apollo Management VII, L.P.

9 West 57th Street, 43rd Floor

New York, New York 10019

Dear Mr. Ross:

Reference is herein made to that certain Agreement and Plan of Merger dated as
of June 30, 2010, among AP Carib Holdings, Ltd. (“Apollo”), Popular, Inc.
(“Popular”), EVERTEC, Inc. (now known as EVERTEC Group, LLC) (“EVERTEC”), AP
Carib Holdings, Ltd., (“AP Carib”) and Carib Acquisition, Inc. (which has been
succeeded in interest by operation of merger by EVERTEC) (“Carib”)), as amended
by the amendments dated August 5, August 8, September 15 and September 30, 2010,
and the letter agreement dated February 23, 2011 (the “Merger Agreement”).
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Merger Agreement.

Popular currently owns indirectly, through its wholly owned subsidiary, Popular
International Bank, Inc. (“PIBI”), the shares of Tarjetas y Transacciones en Red
TRANRED, C.A. (formerly, EVERTEC de Venezuela, C.A.), a company organized under
the laws of the Bolivarian Republic of Venezuela engaged in the business of
financial transaction processing in Venezuela (“TRANRED”). PIBI acquired its
equity interest in TRANRED in 2010 from EVERTEC, in connection with the
transactions contemplated under the terms of the Merger Agreement.

Popular has informed EVERTEC and AP Carib that (i) PIBI has entered into a
definitive agreement for the sale of 100% of the issued and outstanding stock of
TRANRED to FINANCIERA FINANGENTE, S.A., a Panamanian company, pursuant to the
terms of a stock purchase agreement dated as of July 23, 2013 (the “Transfer
Agreement”). The transactions contemplated under the Transfer Agreement have
closed as of the date hereof (“Transfer Date”), and PIBI and Popular will cease
to have an ownership interest in TRANRED as of the Transfer Date. As of the
Transfer Date, Popular, EVERTEC and TRANRED shall terminate the Venezuela
Transition Services Agreement dated as September 29, 2010, amended on July 1,
2011, and further amended on March 9, 2012, to which they are parties.



--------------------------------------------------------------------------------

As further set forth in the Merger Agreement, Popular agreed to indemnify Apollo
and the other Parent Indemnified Parties for, among other things, certain
matters related to TRANRED and its business and operations and other related
matters. In particular, pursuant to Section 7.2(a)(xi), Section 7.2(a)(xiii) and
Section 7.2(a)(xiv), Popular agreed to indemnify, defend and hold harmless the
Parent Indemnified Parties from , against and in respect of all Losses imposed
on, sustained, incurred or suffered by, or asserted against, any of the Parent
Indemnified Parties, whether in respect of third party claims, claims between
the Parties, or otherwise directly or indirectly relating to or arising out of:

(xi) (a) the Company’s, Stockholder’s and/or its Affiliates ownership of EV and
the ownership, operation, performance, and conduct of EV’s business, the
Venezuelan Customer Contracts and any other Venezuela Operations Assets (as such
term is defined in the Venezuelan Reorganization Agreement) or Liabilities to
the extent related to services provided to the operations of financial
institutions in Venezuela or such Venezuela Operations Assets (collectively, the
“VZ Business”), and (b) the transactions contemplated by the EV Transfer
Documents, in the cases of each of clauses (a) and (b), (x) including any
violation of Law, or performance, non-performance or breach of Contract to the
extent related thereto, and (z)(i) with respect to breaches of any Contracts
(taking into account only such modifications or amendments to such Contracts
which do not expand or otherwise modify the Company’s or its Subsidiaries’
obligations thereunder) in existence prior to or as of the Closing whether
arising before, at or after the Closing, (ii) with respect to any act, failure
to act, event, circumstance, condition, or occurrence occurring prior to or at
Closing regardless of whether the related Liability arises before, at or after
Closing and (iii) with respect to all other matters, whether arising before, at
or, to the extent of any obligations that exist as of the Closing, after the
Closing.

(xiii) any Losses arising out of the conduct prior to the Closing of the
Services specified on Schedule 5.31 of the Stockholder Disclosure Schedule.

(xiv) any Liability for any breach that occurs on or before the Closing Date and
any continuing breach thereafter of any Contract to which any of the Companies
is a party at or prior to the Closing arising from the Companies ceasing to
provide the Services specified on Schedule 5.31 of the Stockholder Disclosure
Schedule.

Popular has informed EVERTEC and AP Carib that pursuant to the Transfer
Agreement, as of the Transfer Date, Popular shall no longer exercise direct or
indirect control of TRANRED and/or its operations. In light of the foregoing,
Popular, EVERTEC and AP Carib hereby agree that, Popular’s indemnity obligations
under Sections 7.2(a) (xi), (xiii) and (xiv) of the Merger Agreement as they
relate to TRANRED and the VZ Business shall continue in effect solely to the
extent any such Losses indemnifiable thereunder arise out of or are related to
the ownership, conduct and operation of Tranred and the VZ Business on or before
the Transfer Date, including without limitation the consummation of the
transactions contemplated by the EV Transfer Documents (such limitations
collectively the “Venezuela Indemnity Limitation”). For the avoidance of doubt,
nothing herein shall limit Popular’s or its affiliates indemnification
obligations (x) under any other section of the Merger Agreement or any other
agreement (including the Venezuela Transition Services Agreement) (y) under
Sections 7.2(a) (xi), (xiii) and (xiv) as they relate to matters other than
TRANRED or the VZ Business.

Please confirm our mutual understanding regarding the aforementioned limitation
to the referenced provisions of Section 7.2(a)(xi), (xiii) and (xiv) of the
Merger Agreement by signing in the space provided below and returning to us a
copy of this letter.

This letter agreement shall be governed by and construed in accordance with the
laws of Delaware.

 

2



--------------------------------------------------------------------------------

The provisions of this letter agreement shall not be deemed to change the
respective rights and obligations of the parties under the Merger Agreement,
except for the Venezuela Indemnity Limitation specifically provided herein. This
letter agreement and the Merger Agreement, together, contain the complete
agreement among the parties and supersede any prior understandings, agreements,
letters of intent, or representations by or among such parties, written or oral,
that may have related to the subject matter hereof in any way. Except as
specifically amended hereby, the Merger Agreement, as amended hereby, shall
remain in full force and effect. The terms and provisions of Article IX of the
Merger Agreement are incorporated herein by reference as if set forth herein in
their entirety and shall apply mutatis mutandis to this letter agreement.

This letter agreement may be executed in two or more separate counterparts
(including counterparts transmitted by facsimile or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Very truly yours,

 

POPULAR, INC. By:  

/s/ Iván Pagán Mejía

Name:   Iván Pagán Mejía Title:   Senior Vice President

ACKNOWLEDGED AND AGREED TO BY:

 

AP Carib Holdings, Ltd.   By:   Apollo Management VII, L.P., its sole director  
By:   AIF VII Management, LLC, its general partner By:  

/s/ Scott I. Ross

Name:   Scott I. Ross Title:  

EVERTEC Group, LLC, on behalf of itself and as successor and interest to Carib
Acquisition, Inc.

 

By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President

 

3